Case: 10-50968       Document: 00511578532         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 10-50968
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ARMANDO BENITEZ-CASAS, also known as Raul Valenzuela,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-681-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Armando Benitez-Casas was convicted by a jury of one count of illegally


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50968      Document: 00511578532    Page: 2   Date Filed: 08/22/2011

                                  No. 10-50968

reentering the United States after having been previously removed. He claims
the district court failed adequately to inquire about his request for new counsel,
depriving him of his Sixth Amendment right to counsel, so the conviction should
be vacated. Benitez-Casas argues that the lack of communication with his attor-
ney prevented him from presenting an adequate defense.
      The Sixth Amendment guarantees the right to counsel at all critical stages
of the prosecution. The right to choose an attorney does not extend to defen-
dants who have appointed counsel. See United States v. Gonzalez-Lopez, 548
U.S. 140, 151 (2006). Moreover, “[t]he freedom to have counsel of one’s own
choosing may not be used for purposes of delay,” and “[l]ast minute requests are
disfavored.” United States v. Silva, 611 F.2d 78, 79 (5th Cir. 1980). We review
Sixth Amendment claims de novo, id., but where the Sixth Amendment has not
been violated, we review the refusal to appoint substitute counsel for abuse of
discretion, United States v. Simpson, No. 09-30075, 2011 WL 2473618, at *5 (5th
Cir. June 23, 2011).
      “Substitute counsel should be appointed only for ‘good cause.’” Id. (citing
United States v. Young, 482 F.2d 993, 995 (5th Cir. 1973)). “In order to warrant
a substitution of counsel during trial, the defendant must show good cause, such
as a conflict of interest, a complete breakdown in communication or an irrecon-
cilable conflict which leads to an apparently unjust verdict.” Id. “If a court
refuses to inquire into a seemingly substantial complaint about counsel when
[the court] has no reason to suspect the bona fides of the defendant, or if on dis-
covering justifiable dissatisfaction a court refuses to replace the attorney, the
defendant may then properly claim denial of his Sixth Amendment right.” Id.
(internal quotation marks and citation omitted).
      The record does not reflect that there was a conflict of interest, irreconcil-
able conflict, or complete breakdown of communication between Benitez-Casas
and his attorney. Even if the last colloquy between the court and Benitez-Casas
regarding dissatisfaction with the attorney fell short of the otherwise applicable

                                         2
  Case: 10-50968    Document: 00511578532    Page: 3   Date Filed: 08/22/2011

                                No. 10-50968

requirement, Benitez-Casas’s complaints, when considered in the context of the
proceedings, were not “seemingly substantial” such that further inquiry was
required. See id.
      AFFIRMED.




                                      3